Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21st September 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowability
	Please refer to the applicant’s remarks on page 14 along with independent claims 1**, 7**, 13** and 17** that were filed on 24th November 2021.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Foschiano et al, US 2009/0327514 A1: network communication that involves combining the benefits of a specialized service engine (SE) and the raw power of a high-speed forwarding device with intelligent sharing for tighter device integration that are not limited to high-speed switch hardware, but may also be applied to other types of hardware resources, such as quality of service (QoS) tables, NetFlow tables for collecting statistics on network traffic that flows through a forwarding device, access control list (ACL) tables for security, adjacency .
2. Martin et al, US 2017/0207997 A1: techniques for applying selectable applications to process data packets an adaptive private network (APN) wherein method that involves selecting application specific processing within a WAN ingress processing pipeline begin with receiving a packet from a local area network (LAN) in an adaptive private network (APN) WAN ingress processing stages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        13th February 2022